EXHIBIT 10.2

 

PROMISSORY NOTE

 



$7,000,000.00

January 16, 2018



 

1. FOR VALUE RECEIVED, Greenfield Farms Food, Inc., a Nevada corporation
(“Maker”) promises to pay to Ngen Technologies USA Corp. a Texas corporation,
(“Payee” or “Holder”), the principal sum of Seven Million Dollars ($7,000,000)
(“Principal”). The unpaid Principal shall bear interest at the rate of five
percent (5.0%) per year.

 

2. The Principal is due and payable on the five-year anniversary of the note
(the “Maturity Date”) and interest on the Principal will be payable beginning on
the 90th day anniversary of the note and every 90 days thereafter. The interest
payable every 90 days is $87,500, as long as the Principal amount remains
unpaid.

 

3. Any payment made on this Note shall first be applied to the payment of
accrued and unpaid interest, and the remaining portion of any such payment
shall, be applied to reduce the Principal.

 

4. At its option, the holder of this Note may accelerate the payment due
pursuant to this Note, making the unpaid balance of the Note (the total of the
unpaid Principal and accrued interest) due immediately without presentment for
payment and upon written notice to Maker, if any of the following (an “Event of
Default”) occur:

 

(a) Maker fails to pay an amount owed pursuant to this Note within ten (10) days
after written notice that such payment is past due.

 

(b) Maker:

 

(i) Becomes insolvent or offers settlement to any creditor;

 

(ii) Files a voluntary petition in bankruptcy, or has filed against it an
involuntary petition in bankruptcy which is not dismissed within sixty (60)
days;

 

(iii) Institutes any proceeding under any bankruptcy or insolvency laws relating
to the relief of debtors;

 

(iv) Gives notice of any intended bulk sale or completes any bulk sale without
providing for the full payment of this Note prior to or concurrently with the
consummation of such bulk sale;

 

(v) Makes an assignment for the benefit of creditors;

 

(vi) Is dissolved; or

 

(vii) Merges into another entity and ceases to exist as a separate legal entity.

 



  1

   



 

(c) Any writ of execution or attachment or any judgment lien is issued against
the Maker and is not discharged or bonded against or released within 30 days
after the issuance or attachment of such writ or lien.

 

(d) A receiver is appointed for Maker.

 

5. All payments under this Note shall be made in lawful currency of the United
States at the address specified below for notices to the Payee or at another
location designated by the holder of this Note.

 

6. This Note may be prepaid in full or in part, at any time, without penalty.

 

7. Maker waives diligence, presentment, protest and notice of protest, dishonor
and nonpayment of this Note, and expressly agrees that this Note, or any payment
under it, may be extended and any security may be accepted, released or
substituted by the holder of this Note from time to time without in any way
affecting the liability of Maker.

 

8. Maker agrees to reimburse Payee (or any subsequent holder of this Note) for
all costs of collection or enforcement of this Note, whether or not suit is
filed (including, but not limited to, actual legal fees), incurred by Payee (or
any subsequent holder of this Note).

 

9. MAKER, PAYEE AND ANY SUBSEQUENT HOLDER OF THIS NOTE HEREBY WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION ARISING UNDER OR RELATED TO THIS NOTE. Any dispute
arising under or related to this Note shall be resolved exclusively in State
court in Dallas County, Texas. The parties hereby consent to such exclusive
jurisdiction and venue and waive any objections thereto.

 

10. All notices, requests, demands, reports, statements and other communications
to be made pursuant to this Note shall be in writing and shall be deemed to have
been duly given on the date of service if served personally, on the party to
whom notice is to be given, or on the day of actual receipt if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, return receipt requested, postage prepaid, and properly addressed as
follows:

 



If to Maker:

Greenfield Farms Food, Inc.

 

Attn: Mr. Edward Carter

5430 LBJ Freeway Suite 1200

Dallas, TX 75240 

 

 

If to Payee:

Ngen Technologies USA Corp

 

Attn: Clifford Rhee

5430 LBJ Freeway Suite 1200

Dallas, TX 75240 



    

  2

   



 

Any party may change its address for purposes of this Note by giving the other
party written notice of the new address in the manner set forth above.

 

11. If one or more provisions of this Note are held to be void or unenforceable
in whole or in part, the remaining provisions will continue in full force and
effect.

 

12. Payee and any subsequent holder of this Note may assign this Note at its
sole discretion.

 

13. This Note shall be governed by and construed in accordance with the laws of
the State of Texas, regardless of any laws on choice of or conflicts of laws of
any jurisdiction.

 

 



  MAKER:

 

GREENFIELD FARMS FOOD, INC., a Nevada corporation

        By: /s/ Jason Koo

 

 

Jason Koo       Chief Executive Officer  



 

 



3



 